      Case 1:16-cr-00338-PKC Document 311
                                      310 Filed 10/05/20
                                                09/21/20 Page 1 of 1




                                                         The proceeding of October 7, 2020
                                                         is VACATED.
                              September 21, 2020         SO ORDERED.
                                                         10/5/2020

VIA ECF
Hon. P. Kevin Castel
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, NY 10007

               RE: USA v. Walters Case No. 1:16-cr-00338 (PKC)

Dear Judge Castel:

       Please see attached Exhibit A and Agreed form of Order regarding
restitution.

                                         Very truly yours,




                                         Gregory A. Brassfield



cc:    VIA ECF
       Margaret Graham
       United States Department of Justice

       Paul Schoeman
       Attorney for William T. Walters
